Exhibit 99.1 FOR IMMEDIATE RELEASEContact:Lisa M. O’Neill Executive Vice President and Chief Financial Officer (574) 267-9125 lisa.oneill@lakecitybank.com Lakeland Financial Reports Strong Organic Loan and Deposit Growth Average Loans Increase 9% over 2014 Warsaw, Indiana (October 26, 2015) – Lakeland Financial Corporation (Nasdaq Global Select/LKFN), parent company of Lake City Bank, today reported net income of $34.1 million for the nine months ended September 30, 2015, versus $32.7 million for the comparable period of 2014, an increase of 4%. Diluted net income per common share also increased 4% to $2.03 for the nine months ended September 30, 2015, versus $1.95 for the comparable period of 2014. The company further reported net income of $11.6 million for the third quarter of 2015 versus $11.5 million for the third quarter of 2014. Diluted net income per common share was $0.69 for the third quarters of 2015 and 2014. On a quarter-linked basis net income increased by 2% or $185,000 from $11.4 million for the second quarter ended June 30, 2015. As previously announced, the board of directors approved a cash dividend for the third quarter of $0.245 per share, payable on November 5, 2015, to shareholders of record as of October 25, 2015. The quarterly dividend, which is equal to the dividend paid in the second quarter 2015, represents a 17% increase over the $0.21 quarterly dividends paid in the last three quarters of 2014 and in the first quarter of 2015. Return on average total equity for the first nine months of 2015 was 12.18% compared to 12.94% in the prior year period. Return on average assets for the first nine months of 2015 was 1.29% compared to 1.33% in the same period of 2014. The company’s tangible common equity to tangible assets ratio was 10.47% at September 30, 2015, compared to 10.40% at September 30, 2014 and 10.44% at June 30, 2015. “We continue to focus on the growth of our balance sheet as the primary driver of our financial success. Simply put, lending money in our Indiana communities contributes to their ongoing economic growth and recovery. Overall, we are very pleased with our loan growth in 2015,” commented David M. Findlay, President and Chief Executive Officer. Average total loans for the third quarter of 2015 were $2.92 billion, an increase of $238.5 million, or 9% versus $2.68 billion for the comparable period in 2014. Total loans outstanding grew $270.4 million, or 10%, from $2.70 billion as of September 30, 2014 to $2.97 billion as of September 30, 2015. On a linked quarter basis, average total loans increased $70.8 million, or 2%, from $2.85 billion for the second quarter of 2015 to $2.92 billion for the third quarter of 2015. 1 Average total deposits for the third quarter of 2015 were $3.13 billion, an increase of $307.2 million, or 11%, versus $2.82 billion for the corresponding period of 2014. Total deposits grew $257.9 million, or 9%, from $2.89 billion as of September 30, 2014 to $3.15 billion as of September 30, 2015. Importantly, total core deposits increased $348.5 million, or 13% from $2.67 billion at September 30, 2014 to $3.01 billion at September 30, 2015. On a linked quarter basis, average total deposits increased $60.0 million, or 2%, from $3.07 billion for the second quarter of 2015 to $3.13 billion for the third quarter of 2015. “We are particularly proud of our continued organic core deposit growth in our Indiana footprint.Importantly, the growth is being generated in both our more mature Northern Indiana markets and in our Indianapolis market, which we entered in 2011. The core deposit growth is also coming from both our commercial and retail deposit clients in every market we serve,” added Findlay. The company’s net interest margin was 3.16% in the third quarter of 2015, compared to3.31% for the third quarter of 2014. Net interest margin was 3.18% in the linked second quarter of 2015. Net interest margin for the nine months ended September 30, 2015 was 3.21% compared to 3.34% in the prior year nine month period. The decline in net interest margin during the three month and nine month periods ended September 30, 2015 was largely driven by competitive factors in the company’s markets, including more aggressive pricing of new loan opportunities and renewed loans as well as a slightly higher cost of funds. Net interest income increased $746,000, or 3%, to $26.7 million for the third quarter of 2015, versus $26.0 million in the third quarter of 2014. Net interest income for the nine months ended September 30, 2015 increased $2.3 million, or 3%, to $78.5 million, versus $76.2 million for the nine months ended September 30, 2014. Findlay commented further, “We continue to experience pressure on our net interest margin as a result of the low interest rate environment. We believe that our balance sheet is well positioned to benefit from an increase in overall interest rates, and we will continue to closely manage it until rates start to rise.” For the eleventh consecutive quarter, the company did not record a provision for loan losses. The absence of a provision for loan losses was generally driven by continued stabilization and improvement in key loan quality metrics, including appropriate reserve coverage of nonperforming loans, a decrease in historical loss percentages, stable economic conditions in the company’s markets and sustained signs of improvement in its borrowers’ performance and future prospects. The company’s allowance for loan losses as of September 30, 2015 was $44.7 million compared to $46.4 million as of September 30, 2014 and $44.8 million as of June 30, 2015. The allowance for loan losses represented 1.50% of total loans as of September 30, 2015 versus 1.72% at September 30, 2014 and 1.55% as of June 30, 2015. The allowance for loan losses as a percentage of nonperforming loans was 312% as of September 30, 2015, versus 314% as of September 30, 2014, and 312% as of June 30, 2015. Nonperforming assets decreased $431,000, or 3%, to $14.5 million as of September 30, 2015 versus $15.0 million as of September 30, 2014. On a linked quarter basis, nonperforming assets were $72,000 lower than the $14.6 million reported as of June 30, 2015. The ratio of nonperforming assets to total assets at September 30, 2015 was 0.40% versus 0.45% at September 30, 2014 and 0.41% at June 30, 2015. Net charge-offs to average loans were 0.02% for the third quarter of 2015 compared to net recoveries of 0.12% for the third quarter of 2014 and net charge-offs of 0.12% for the second quarter of 2015. Net charge-offs totaled $122,000 in the third quarter of 2015 versus net recoveries of $782,000 during the third quarter of 2014 and net charge-offs of $861,000 during the linked second quarter of 2015. The company’s noninterest income was $7.9 million for both the third quarters of 2015 and 2014. On a linked quarter basis, noninterest income increased by $189,000 from $7.7 million in the second quarter of 2015. Noninterest income increased 2% to $23.4 million in the nine months ended September 30, 2015 versus $22.9 million in the comparable period of 2014. Noninterest income was positively impacted by increases in mortgage banking income due to higher production volumes, as well as increases in service charges on deposit accounts, loan, insurance and service fees and wealth advisory fees. Offsetting these increases was a decrease in investment brokerage fees driven by lower production volumes as well as changes to the product mix designed to provide a more consistent revenue stream. 2 The company’s noninterest expense increased by 3% to $17.2 million in the third quarter of 2015 compared to $16.7 million in the third quarter of 2014. Noninterest expense increased 3% to $50.8 million in the nine months ended September 30, 2015 versus $49.5 million in the comparable period of 2014. Data processing fees increased by $1.1 million primarily due to increased technology and software related expenditures with the company’s core processor which are volume and product driven to enhance the delivery of electronic banking channelsand enhance commercial product solutions. Equipment costs increased due to higher depreciation expense related to branch upgrades and expansion. Salaries and employee benefits decreased by $289,000 in the first nine months of 2015 versus the same period of 2014. The decrease in salary and employee benefits was driven by lower employee benefit costs including lower incentive-based compensation accruals and lower commissions paid on investment brokerage fees as a result of lower production. Professional fees decreased by $130,000 in the first nine months of 2015, driven by lower legal fees. The company's efficiency ratio was 50% for the third quarter of 2015 compared to 49% in the third quarter of2014, and unchanged from 50% for the linked second quarter of 2015. Lakeland Financial Corporation is a $3.7 billion bank holding company headquartered in Warsaw, Indiana. Lake City Bank, its single bank subsidiary, is the fourth largest bank in the state, and the largest bank 100% invested in Indiana. Lake City Bank operates 46 offices in Northern and Central Indiana, delivering technology driven and client-centric financial services solutions to individuals and businesses. Information regarding Lakeland Financial Corporation may be accessed on the home page of its subsidiary, Lake City Bank, at www.lakecitybank.com. The company’s common stock is traded on the Nasdaq Global Select Market under “LKFN.” In addition to the results presented in accordance with generally accepted accounting principles in the United States of America, this earnings release contains certain non-GAAP financial measures. Lakeland Financial believes that providing non-GAAP financial measures provides investors with information useful to understanding the company’s financial performance.Additionally, these non-GAAP measures are used by management for planning and forecasting purposes, including measures based on “tangible common equity” which is “common stockholders’ equity” excluding intangible assets, net of deferred tax. A reconciliation of these non-GAAP measures to the most comparable GAAP equivalent is included in the attached financial tables where the non-GAAP measure is presented. This document contains, and future oral and written statements of the company and its management may contain, forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 with respect to the financial condition, results of operations, plans, objectives, future performance and business of the company. Forward-looking statements, which may be based upon beliefs, expectations and assumptions of the company’s management and on information currently available to management, are generally identifiable by the use of words such as “believe,” “expect,” “anticipate,” “plan,” “intend,” “estimate,” “may,” “will,” “would,” “could,” “should” or other similar expressions. Additionally, all statements in this document, including forward-looking statements, speak only as of the date they are made, and the company undertakes no obligation to update any statement in light of new information or future events. Additional information concerning the company and its business, including factors that could materially affect the company’s financial results, is included in the company’s filings with the Securities and Exchange Commission, including the company’s Annual Report on Form 10-K. 3 LAKELAND FINANCIAL CORPORATION THIRD QUARTER 2 Three Months Ended Nine Months Ended (Unaudited – Dollars in thousands except Shares not in dollars) Sep. 30, Jun. 30, Sep. 30, Sep. 30, Sep. 30, END OF PERIOD BALANCES Assets Deposits Brokered Deposits Core Deposits Loans Allowance for Loan Losses Total Equity Tangible Common Equity AVERAGE BALANCES Total Assets Earning Assets Investments Loans Total Deposits Interest Bearing Deposits Interest Bearing Liabilities Total Equity INCOME STATEMENT DATA Net Interest Income Net Interest Income-Fully Tax Equivalent Provision for Loan Losses 0 0 0 0 0 Noninterest Income Noninterest Expense Net Income PER SHARE DATA Basic Net Income Per Common Share Diluted Net Income Per Common Share Cash Dividends Declared Per Common Share Dividend Payout % Book Value Per Common Share (equity per share issued) Tangible Book Value Per Common Share Market Value – High Market Value – Low Basic Weighted Average Common Shares Outstanding Diluted Weighted Average Common Shares Outstanding KEY RATIOS Return on Average Assets % Return on Average Total Equity Average Equity to Average Assets Net Interest Margin Efficiency(Noninterest Expense / Net Interest Income plus Noninterest Income) Tier 1 Leverage Tier 1 Risk-Based Capital Common Equity Tier 1 (CET1) NA NA Total Capital Tangible Capital ASSET QUALITY Loans Past Due 30 - 89 Days Loans Past Due 90 Days or More 0 0 0 0 Non-accrual Loans Nonperforming Loans (includes nonperforming TDR's) Other Real Estate Owned Other Nonperforming Assets 0 7 6 0 6 Total Nonperforming Assets Performing Troubled Debt Restructurings Nonperforming Troubled Debt Restructurings (included in nonperforming loans) Total Troubled Debt Restructurings Impaired Loans Non-Impaired Watch List Loans Total Impaired and Watch List Loans Gross Charge Offs Recoveries Net Charge Offs/(Recoveries) Net Charge Offs/(Recoveries)to Average Loans % Loan Loss Reserve to Loans % Loan Loss Reserve to Nonperforming Loans % Loan Loss Reserve to Nonperforming Loans and Performing TDR's % Nonperforming Loans to Loans % Nonperforming Assets to Assets % Total Impaired and Watch List Loans to Total Loans % OTHER DATA Full Time Equivalent Employees Offices 46 46 46 46 46 4 LAKELAND FINANCIAL CORPORATION CONSOLIDATED BALANCE SHEETS September 30, 2015 and December 31, 2014 (in thousands, except share data) September 30, December 31, (Unaudited) ASSETS Cash and due from banks Short-term investments Total cash and cash equivalents Securities available for sale (carried at fair value) Real estate mortgage loans held for sale Loans, net of allowance for loan losses of $44,694 and $46,262 Land, premises and equipment, net Bank owned life insurance Federal Reserve and Federal Home Loan Bank stock Accrued interest receivable Goodwill Other assets Total assets LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Noninterest bearing deposits Interest bearing deposits Total deposits Short-term borrowings Federal funds purchased 0 Securities sold under agreements to repurchase Other short-term borrowings 0 Total short-term borrowings Long-term borrowings 34 35 Subordinated debentures Accrued interest payable Other liabilities Total liabilities STOCKHOLDERS' EQUITY Common stock:90,000,000 shares authorized, no par value 16,636,069 shares issued and 16,540,957 outstanding as of September 30, 2015 16,550,324 shares issued and 16,465,621 outstanding as of December 31, 2014 Retained earnings Accumulated other comprehensive income Treasury stock, at cost (2015 - 95,112 shares, 2014 - 84,703 shares) Total stockholders' equity Noncontrolling interest 89 89 Total equity Total liabilities and equity 5 LAKELAND FINANCIAL CORPORATION CONSOLIDATED STATEMENTS OF INCOME For the Three Months and Nine Months Ended September 30, 2015 and 2014 (in thousands except for share and per share data) (unaudited) Three Months Ended Nine Months Ended September 30, September 30, NET INTEREST INCOME Interest and fees on loans Taxable Tax exempt Interest and dividends on securities Taxable Tax exempt Interest on short-term investments 16 12 43 31 Total interest income Interest on deposits Interest on borrowings Short-term 43 96 Long-term Total interest expense NET INTEREST INCOME Provision for loan losses 0 0 0 0 NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NONINTEREST INCOME Wealth advisory fees Investment brokerage fees Service charges on deposit accounts Loan, insurance and service fees Merchant card fee income Bank owned life insurance income Other income Mortgage banking income Net securities gains/(losses) 0 42 Total noninterest income NONINTEREST EXPENSE Salaries and employee benefits Net occupancy expense Equipment costs Data processing fees and supplies Corporate and business development FDIC insurance and other regulatory fees Professional fees Other expense Total noninterest expense INCOME BEFORE INCOME TAX EXPENSE Income tax expense NET INCOME BASIC WEIGHTED AVERAGE COMMON SHARES BASIC EARNINGS PER COMMON SHARE DILUTED WEIGHTED AVERAGE COMMON SHARES DILUTED EARNINGS PER COMMON SHARE 6 LAKELAND FINANCIAL CORPORATION LOAN DETAIL THIRD QUARTER 2015 (unaudited in thousands) September 30, June 30, December 31, September 30, Commercial and industrial loans: Working capital lines of credit loans % Non-working capital loans Total commercial and industrial loans Commercial real estate and multi-family residential loans: Construction and land development loans Owner occupied loans Nonowner occupied loans Multifamily loans Total commercial real estate and multi-family residential loans Agri-business and agricultural loans: Loans secured by farmland Loans for agricultural production Total agri-business and agricultural loans Other commercial loans Total commercial loans Consumer 1-4 family mortgage loans: Closed end first mortgage loans Open end and junior lien loans Residential construction and land development loans Total consumer 1-4 family mortgage loans Other consumer loans Total consumer loans Subtotal % Less:Allowance for loan losses Net deferred loan fees Loans, net $ 2,848,646 7
